DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claim 1 in the submission filed 2/22/2022 are acknowledged and accepted.
Pending Claims are 1,5,7-12,14,16,18,20. Claims 2-4,13,15,17,19 were canceled previously.
Response to Arguments
Applicant’s arguments, see (Remarks, pages 6-10), filed 2/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karmhag et al.
Claims 1,5,7-12,14,16,18,20 are rejected as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,8-9,11-12,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karmhag et al (US 2009/0303565 A1, hereafter Karmhag).
Regarding Claim 1, Karmhag teaches (fig 2A) an electrochromic device (electrochromic device 50, p35, lines 1-2) comprising: 
	a pair of base members (first and second substrates 22,24, p35, lines 6-8); 
	a pair of electrodes (electron conducting layers 12, 14, p35, lines 4-6) arranged between the pair of base members (first and second substrates 22,24, p35, lines 6-8); 
	an electrochromic layer (electrochromic layer 16, p25, lines 1-5) arranged between the pair of electrodes (electron conducting layers 12, 14, p35, lines 4-6); 
and at least one bus bar (one of bus bars 60,62, p38, lines 1-3) electrically connected to one of the pair of electrodes (electron conducting layers 12, 14, p35, lines 4-6), 
	wherein at least the one of the pair of electrodes (layer 12 of pair of electrodes are electron conducting layers 12, 14, p35, lines 4-6) and at least one of the pairs of base members (substrate 22 of the pair of first and second substrates 22,24, p35, lines 6-8) is provided with a groove (second penetration opening 48 in first substrate 22, p36, lines 9-11), 

	wherein an upper surface of the at least one bus bar (bus bar 62, p38, lines 1-3) is not flush with the electrode (electron conducting layer 14, p35, lines 4-6),  that is in contact (bus bar 62 is in contact with electron conducting layer 14) with the at least one bus bar (bus bar 62, p38, lines 1-3)  (meaning of “flush” is being even with something and the upper surface of bus bar 62 is embedded within the electron conducting layer 14 and hence it is not flush with it).
Regarding Claim 8, Karmhag teaches the electrochromic device according to claim 1, 	wherein the pair of electrodes (pair of electrodes are electron conducting layers 12, 14, p35, lines 4-6) includes a first electrode (electron conducting layer 14) and a second electrode (electron conducting 12), wherein the pair of base members (pair of first and second substrates 22,24, p35, lines 6-8)  includes a first base member (second substrate 24) and a second base member (first substrate 22), wherein the first electrode (electron conducting layer 14) is arranged on the first base member (first substrate 24), wherein the groove (second penetration opening 48 in first substrate 22, p36, lines 9-11) is provided at the first electrode (electron conducting layer 14), and wherein, at the 
Regarding Claim 9, Karmhag teaches the electrochromic device according to claim 1, 	wherein a surface (lower surface of bus bar 66) of the at least one bus bar (bus bar 66)  becomes flush with a surface (upper surface of substrate 24) of the at least one of the pair of base members (second substrate 24), or is at a position recessed from the surface of the at least one of the pair of base members.
Regarding Claim 11, Karmhag teaches the electrochromic device according to claim 1, 	wherein the at least one bus bar (bus bar 66)   is arranged so that a longitudinal direction of the 54308136-vtat least one bus bar (bus bar 66)   is parallel to a longitudinal direction of the electrode (electron conducting layer 14) that is in contact with the at least one bus bar (bus bar 66).
Regarding Claim 12, Karmhag teach the electrochromic device according to claim 1.
	an optical filter (light filter, p2, lines 15-19) comprising the electrochromic device (electrochromic device 50, p35, lines 1-2), and an active device (modulators, surfaces with variable thermal emissivity, p2, lines 15-19) connected to the electrochromic device (electrochromic device 50, p35, lines 1-2).
Regarding Claim 20, Karmhag teaches a window (architectural window, p2, lines 15-19) comprising the electrochromic device (electrochromic device 50, p35, lines 1-2)  according to claim 1; 
	and an operating unit (applying external voltage pulse, p28, lines 1-5) for changing transmittance (electrochromic layer 16 changes color with voltage, p28, lines 1-5, indicating there is a change in transmittance) of the electrochromic device (electrochromic device 50, p35, lines 1-2).

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al (US 2009/0303565A1, hereafter Karmhag) in view of Bhatnagar et al (US 8,711,465 B2, of record).
Regarding Claim 5, Karmhag teaches the electrochromic device according to claim 1.
	However, Karmhag does not teach

	Karmhag and Bhatnagar are related busbar and electrode materials.
	Bhatnagar teaches (fig 5B),
	wherein electrical resistance of the bus bar (bus bar 520, col 11, lines 16-21, and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar) is smaller than electrical resistance of the electrode (ITO is considered to be an electrode as it is a conducting material)(bus bar is made of Silver, col 11, lines 65-67, col 12, lines 1-2 and Silver has less electrical resistivity than ITO) that is in contact with the at least one bus bar (bus bar 520, col 11, lines 16-21, and the rectangular portion on top of the concave portion in the penetrating bus bar in 530 is considered the bus bar).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karmhag to include the teachings of Bhatnagar such that wherein electrical resistance of the at least one bus bar is smaller than electrical resistance of the electrode that is in contact with the at least one bus bar for the purpose of making electrochromic devices with properties which allow them to be usable in windows for home, commercial and other uses (col 1, lines 34-39).

Claims 7,10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al (US 2009/0303565A1, hereafter Karmhag) and further in view of Agrawal et al (US 6,317,248 B1, of record).
Regarding Claim 7, Karmhag teaches the electrochromic device according to claim 1. 
	However, Karmhag does not teach
wherein a distance between the pair of electrodes is 100 µm or less.
	Karmhag and Agrawal are related as electrochromic devices with bus bars.
	Agrawal teaches (fig 6, 16A), an electrochromic device (EC device, col 14, lines 34-37, Example 1, EC device, col 
26, lines 59-61),
	wherein a distance between the pair of electrodes (gap between coated substrates is in range 10 to 1000 micrometers, col 6, lines 13-15, Example 1, substrate is coated with ITO, col 26, line 54-57, ITO is the conducting electrode, Example 15, 88 micrometers, col 43, lines 1-8) and hence claimed range falls in this range) is 100 µm or less.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karmhag to include the teachings of Agrawal such that a distance between the pair of electrodes is 100 µm or less for the purposes of producing sufficient conductivity for a negative voltage drop (col 25, lines 57-60). 
Regarding Claim 10, Karmhag teaches the electrochromic device according to claim 9.
	However, Karmhag does not teach wherein the one of the pair of electrodes is arranged on the bus bar.
	Karmhag and Agrawal are related as electrodes and bus bars within substrates.

	wherein the one of the pair of electrodes (TC or conductor electrode, col 32, lines 12-27) is arranged on the bus bar (bus bar 2102)  (bus bar 2102 are embedded in substrate 2101, bus bar grid is embedded into glass substrate 2101 before the TC or conductor electrode is deposited, col 32, lines 12-27, fig 21, hence the electrode TC is arranged on top of the bus bar 2101).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karmhag to include the teachings of Agrawal such that the one of the pair of electrodes is arranged on the bus bar for the purpose of durability of the device (col 32, lines 5-7, lines 43-47).

Claim 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al (US 2009/0303565A1, hereafter Karmhag) and further in view of Kumai et al (US 2017/0219901 A1, of record).
Regarding Claim 14, Karmhag teaches the electrochromic device according to claim 1.
	However, Karmhag does not teach an imaging apparatus comprising: 
an imaging optical system having a plurality of lenses; 
an imaging device which receives light having passed through the imaging optical system; 
and the electrochromic device.
	Karmhag and Kumai are related as electrochromic devices.
	Kumai teaches (fig 7),

an imaging optical system having a plurality of lenses (lens 53, p141, lines 1-3, plurality of lenses, p145, lines 1-3); 
an imaging device (sensor 51, p141, lines 1-3) which receives light having passed through the imaging optical system (lens 53, p141, lines 1-3, plurality of lenses, p145, lines 1-3); 
and the electrochromic device (optical element 52, lines 1-3, which utilizes electrochromic, p2, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karmhag to include the teachings of Kumai such that an imaging apparatus comprising: an imaging optical system having a plurality of lenses; an imaging device which receives light having passed through the imaging optical system; and the electrochromic device for the purpose of utilizing a device with stable optical characteristics (p10, lines 6-12).

Claims 16,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmhag et al (US 2009/0303565A1, hereafter Karmhag) and further in view of O’Shaughnessy et al (US 2007/0002422 A1, of record)
Regarding Claim 16, Karmhag teaches an electrochromic mirror (electrochromic mirrors include rear view mirrors, p2, lines 15-19) comprising: the electrochromic device (electrochromic device 50, p35, lines 1-2) according to claim 1; 

	However, Karmhag does not teach
a reflecting member which reflects light having passed through the electrochromic device.
	Karmhag and O’Shaughnessy are related as electrochromic mirrors.
	O’Shaughnessy teaches (fig 5), 
reflecting member (reflective coating 212, p109, lines 1-11) which reflects light having passed through the electrochromic device (electrochromic switchable transparency 100, p75, lines 1-2).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karmhag to include the teachings of O’Shaughnessy such that a reflecting member which reflects light having passed through the electrochromic device, for the purpose of utilizing the electrochromic device for useful everyday common applications such as an inside rear view mirror of a vehicle or a bathroom mirror (p109, lines 1-8)..
Regarding Claim 18, Karmhag-O’Shaughnessy teach the electrochromic mirror according to claim 16, 
	wherein the reflecting member (reflective coating 212, p109, lines 1-11, O’Shaughnessy) is one (substrate 35 has reflective coating 212, p110, lines 1-12) of the pair of base members (sheets 35,36, p75, lines 1-7, O’Shaughnessy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/J.V.D./
Jyotsna V Dabbi								3/22/2022
Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872